Exhibit 10.2
 


FORM OF RESTRICTED STOCK UNIT AGREEMENT


GOVERNED BY THE TERMS, CONDITIONS AND LIMITATIONS OF THE ARIAD PHARMACEUTICALS,
INC. 2014 LONG-TERM INCENTIVE PLAN


This Restricted Stock Unit Agreement (this “Restricted Stock Unit Agreement”)
certifies that the Board of Directors of ARIAD Pharmaceuticals, Inc. (the
“Company”) has granted an unvested right to receive shares of Common Stock,
$.001 par value per share, of the Company (the “RSUs”), payable as soon as
administratively feasible following each of the following vesting dates,
assuming the Participant is then employed by the Company, that is governed by
the terms, conditions and limitations of the ARIAD Pharmaceuticals, Inc. 2014
Long-Term Incentive Plan (the “2014 Plan”), as follows:




Name of Participant:
Paris Panayiotopoulos
Number of Shares:
200,000
Grant Date:
[●], 2016
Grant Price:
$.001 per Share



The RSUs shall vest as follows:


Scheduled Vesting Date
Portion Vesting on Such Date
Number of RSUs Vesting on Such Date
 
[Date], 2016
 
1/3
 
66,666
 
[Date], 2017
 
1/3
 
66,667
 
[Date], 2018
 
1/3
 
66,667



The RSUs are granted to the Participant as an inducement to serve as the
Company’s Chief Executive Officer and President, in accordance with NASDAQ
Listing Rule 5635(c)(4).  Although the RSUs are not granted under the 2014 Plan,
they are subject to all the terms, conditions and limitations set forth in the
2014 Plan, which is incorporated herein by reference, and to the following
additional terms specified by the Board of Directors of the Company as set forth
below.  Except as expressly set forth in this Restricted Stock Unit Agreement,
in the event of any conflict between the terms of this Restricted Stock Unit
Agreement and the terms of any individual employment agreement between the
Participant and the Company or any of its subsidiaries (the “Employment
Agreement”), the terms of the Employment Agreement shall govern.  Capitalized
terms used herein and not otherwise defined shall have the meaning set forth in
the 2014 Plan.


Grant Price. The Grant Price described above has been deemed to have been paid
by services rendered to the Company by the Participant.


Tax Considerations. This award is intended to qualify as a “short-term deferral”
exempt from Section 409A of the Internal Revenue Code of 1986, as amended. The
Participant acknowledges and agrees that he is responsible for all federal,
state and local taxes applicable to the Shares when issued and will by the date
requested by the Company deposit with the Company an amount of cash equal to the
amount determined by the Company to be required with respect to the statutory
minimum withholding tax due.


If the Participant does not provide the Company with the required cash payment
in a timely manner as set forth above, then the Company shall receive payment of
the statutory minimum tax withholding as follows:


(a) if the Company believes that a sale of shares can be made in compliance with
applicable securities laws including, but not limited to, through entering into
a Rule 10b5-1 trading plan at a time when the Participant is not in possession
of material nonpublic information, then the Company shall receive payment in
cash through a brokerage sale by the Participant of a sufficient number of
Shares to cover the statutory minimum tax withholding obligation of the Company,
after deduction of the broker’s commission, and which sale provides for
remittance directly by the broker to the Company of the cash necessary in order
for the Company to satisfy its statutory minimum tax withholding obligation; or

 

--------------------------------------------------------------------------------

 
 
(b) if the Participant cannot sell any Shares in accordance with (a) above, then
the Company shall reduce the number of Shares to be issued to the Participant in
an amount equal to the statutory minimum withholding tax due and payable by the
Company using the Fair Market Value as set forth in Section 2(p) of the 2014
Plan.  Fractional shares will not be retained to satisfy any portion of the
withholding tax. Accordingly, the Participant agrees that in the event that the
amount of withholding tax owed would result in a fraction of a share being owed,
that amount will be satisfied by withholding the fractional amount from the
Participant’s bi-weekly pay.


In witness whereof, the Company has caused this Restricted Stock Unit Agreement
to be executed by its duly authorized officer.
 
 
ARIAD PHARMACEUTICALS, INC.
 
PARTICIPANT
     
By:
 
 
 
 
 
 
       
 
     

 

 
 
2

--------------------------------------------------------------------------------